11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the matter of A.V., a juvenile,             * From the County Court at Law
                                                 of Brown County,
                                                 Trial Court No. J00010.

No. 11-16-00078-CV                             * June 8, 2017

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.